
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.1


May 5, 2016

Christina W. Hagan
508 West Wall, Suite 800
Midland, Texas 79701

Ms. Hagan:

        Reference is made to the Employment Agreement between Dawson Geophysical
Company, a Texas corporation (the "Company"), and you (the "Executive" or
"you"), dated as of October 8, 2014 and with an effective date of February 11,
2015, as amended by that certain Letter Agreement between the Company and you,
dated as of February 15, 2016 (the "Employment Agreement"). Capitalized terms
not otherwise defined herein shall have the meanings ascribed thereto in the
Employment Agreement, as amended hereby.

        This letter agreement (this "Letter Agreement") sets forth the
Executive's and the Company's agreement concerning the amendment of certain
provisions of the Employment Agreement as follows and is effective as of the
Executive's retirement and termination of employment with the Company on or
around May 13, 2016 pursuant to that certain letter of resignation submitted by
the Executive to the Company, dated as of May 4, 2016 (the "Letter of
Resignation"):

(1)The Executive and the Company agree that the Company shall (a) pay the
Executive the Base Salary that is in effect immediately prior to May 5, 2016
through December 31, 2016, payable in accordance with the Company's usual
payroll practices, and (b) continue to provide coverage to the Executive equal
to the Executive's then-current group health plan benefits under COBRA through
December 31, 2016.

(2)The Executive and the Company agree that the Executive's termination of
employment pursuant to the Letter of Resignation shall not result in the
forfeiture, cancellation or expiration of the 17,600 stock options granted to
the Executive on December 2, 2008 at an option exercise price of $10.74, and
that such options shall expire on December 2, 2018 and remain exercisable by the
Executive prior to such expiration date.

(3)The Executive and the Company agree that, as of the close of business on the
date prior to the date of the Executive's termination of employment pursuant to
the Letter of Resignation, the following Covered Awards granted to the Executive
shall be fully vested and any restrictions applicable shall lapse (regardless of
the otherwise applicable vesting or exercise schedules or performance goals
provided for under the applicable award agreement); provided that all other
equity awards held by the Executive, other than the stock options described in
paragraph 2 above, shall be forfeited upon the Executive's termination of
employment pursuant to the Letter of Resignation:

Type of Award
  Grant Date   Number of Units  

Restricted Stock Units

  December 4, 2013     4,128  

Restricted Stock Units

  December 5, 2014     11,045  

Restricted Stock Units

  February 15, 2016     7,166  

        This Letter Agreement embodies the entire agreement between the Company
and the Executive with respect to the amendment of the Employment Agreement in
connection with the Executive's termination of employment pursuant to the Letter
of Resignation. In the event of any conflict or inconsistency between the
provisions of the Employment Agreement and this Letter Agreement, the provisions
of this Letter Agreement shall prevail. Except as specifically modified and
amended by this Letter Agreement, all of the terms, provisions, requirements and
specifications contained in the Employment Agreement remain in full force and
effect. This Letter Agreement may be executed in counterparts (including those
transmitted by facsimile), each of which shall be deemed an original and all of
which taken together shall constitute one and the same document.

--------------------------------------------------------------------------------



        THE EXECUTIVE ACKNOWLEDGES THAT SHE HAS CAREFULLY READ THIS LETTER
AGREEMENT AND THE EMPLOYMENT AGREEMENT, HAS HAD THE OPPORTUNITY TO CONSULT WITH
COUNSEL OF THE EXECUTIVE'S CHOOSING TO THE EXTENT THE EXECUTIVE DESIRES LEGAL
ADVICE REGARDING THE SAME, AND UNDERSTANDS AND AGREES TO ALL OF THE PROVISIONS
HEREIN (AND THE PROVISIONS OF THE EMPLOYMENT AGREEMENT AS AMENDED BY THIS LETTER
AGREEMENT).

        THIS LETTER AGREEMENT SHALL BE INTERPRETED AND ENFORCED IN CONFORMITY
WITH THE LAW OF THE STATE OF TEXAS, WITHOUT REGARD TO ANY CONFLICTS OF LAW
PROVISION THEREOF THAT WOULD RESULT IN THE APPLICATION OF THE LAWS OF ANY OTHER
JURISDICTION. VENUE OF ANY LEGAL ACTION ARISING FROM OR RELATING TO THIS LETTER
AGREEMENT SHALL BE IN MIDLAND COUNTY, TEXAS. FOR THE AVOIDANCE OF DOUBT, THE
PROVISIONS OF SECTION 11 OF THE EMPLOYMENT AGREEMENT SHALL APPLY TO THIS LETTER
AGREEMENT IN ALL RESPECTS.

        [Remainder of Page Intentionally Left Blank]

--------------------------------------------------------------------------------



        Please sign in the space provided below to evidence your agreement with
the terms of this Letter Agreement and acknowledgment that your obligations
hereunder are valid, binding, and enforceable obligations.

        DAWSON GEOPHYSICAL COMPANY
 
 
 
 
By:
 
/s/ STEPHEN C. JUMPER


--------------------------------------------------------------------------------

        Name:   Stephen C. Jumper         Title:   President and CEO
AGREED TO AND ACKNOWLEDGED:
 
 
 
 
THE EXECUTIVE
 
 
 
 
/s/ CHRISTINA W. HAGAN


--------------------------------------------------------------------------------


 
 
 
  Name:   Christina W. Hagan         Title:   Employee        

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1

